Citation Nr: 0120344	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-04 709	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Esq.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1973.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision, in which the 
Roanoke, Virginia, Regional Office (RO) denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder, to include PTSD.  The Board affirmed the RO's 
decision in February 1999.

The veteran appealed the Board's February 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Based on a July 2000 Appellee's Motion for Remand, 
for Acceptance of this Motion in Lieu of a Brief, and for a 
Stay of Proceedings (motion), which the appellant did not 
oppose, the Court vacated the Board's February 1999 decision 
and remanded the matter for readjudication in accordance with 
the motion.  In view of the actions taken in this decision, 
the Board has divided the veteran's claim for service 
connection into two separate issues as set forth on the title 
page. 


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim of entitlement to service connection for PTSD.

2.  There is no medical evidence of record establishing that 
the veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for PTSD.  The Board denied 
the veteran this benefit in February 1999 based on rationale 
that was then valid, but upon which, due to a recent change 
in the law, the Board may no longer rely.  Specifically, the 
Board found that there was no medical evidence of record 
establishing that the veteran had PTSD, and based on that 
finding, concluded that the veteran had not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for PTSD.  

The veteran appealed the Board's February 1999 decision to 
the Court, and while his appeal was pending, a bill was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of a service connection claim (provided the 
Board finds that the VA has fulfilled its duties to assist 
and notify) without determining whether the claim is well 
grounded.  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's PTSD claim pursuant to the VCAA; 
however, as explained below, it has taken action that is 
consistent therewith.  Accordingly, the Board is not 
prejudicing the veteran by proceeding directly to an 
adjudication of the merits of his PTSD claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

First, the RO and the Board has notified the veteran of the 
evidence needed to substantiate his PTSD claim.  In a rating 
decision dated October 1996 and a statement of the case dated 
December 1996, the RO notified the veteran of all regulations 
pertinent to service connection claims, including those 
relating to well-groundedness, informed him that it had 
denied his claim for service connection for PTSD because he 
had not submitted evidence showing a diagnosis of PTSD 
(evidence that was previously required to well ground a claim 
and that is still required to grant a claim on the merits), 
and provided the veteran and his representative an 
opportunity to submit evidence establishing that the veteran 
has PTSD and to present further argument in support of this 
claim.  The veteran took advantage of this opportunity by 
subsequently submitting written statements and medical 
records in support of his PTSD claim.  In addition, in a 
decision dated February 1999, the Board notified the veteran 
again of all regulations pertinent to his PTSD claim and 
informed him of the reason for which it had denied that 
claim.

Second, the RO has fulfilled its duty to assist the veteran 
in obtaining and fully developing all of the facts relevant 
to his PTSD claim.  For instance, the RO has obtained and 
associated with the veteran's claims file multiple reports of 
psychiatric and psychological evaluations, including one 
prepared by a VA examiner for compensation and pension 
purposes, and in these reports, examiners diagnose the 
veteran with various psychiatric disorders.  In addition, the 
RO has endeavored to obtain and associate with the claims 
file all outstanding records identified by the veteran as 
being pertinent to his PTSD claim.  In a VA Form 21-526 
(Veteran's Application for Compensation or Pension) received 
in February 1996, a letter received in December 1996, and a 
VA Form 9 (Appeal to Board of Veterans' Appeals) received in 
January 1997, the veteran reported that he had received 
treatment for nerves at the VA Medical Center (VAMC) in 
Johnson City, Tennessee, from 1973 to 1975.  In March 1996 
and December 1996, the RO requested records of the alleged 
treatment, which representatives at the VAMC in Mountain 
Home, Tennessee (which is the same facility as Johnson City) 
were unable to produce.  In March 1996, a representative of 
the VAMC in Mountain Home, Tennessee, sent a 1989 record of 
eye treatment and a 1992 report of sigmoidoscopy.  In January 
1997, a representative of the VAMC in Mountain Home, 
Tennessee, submitted a written statement indicating that 
there was no record of the alleged treatment for the dates 
requested.  The Board is not aware of the existence of any 
other evidence that might substantiate the veteran's PTSD 
claim.  

The veteran seeks service connection for, in part, PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 1997.  As previously indicated, where the 
law or regulations change while an appeal is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.  In this case, the RO did not notify the veteran of 
the change in regulation or consider the veteran's PTSD claim 
under both the former and revised regulations.   However, 
because neither version of the regulation is more favorable 
to the veteran, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 392-94.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304 (1996).  Under the revised regulation, the veteran 
must submit medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000).  Both the former and revised regulations 
require a diagnosis of PTSD, evidence which, as shown below, 
has not been submitted in this case.

The veteran served on active duty from March 1970 to March 
1973, including in Germany for in excess of two years.  He 
contends that he developed PTSD as a result of noncombat-
related stressors he experienced while serving on active 
duty.  These stressors include: receiving word while in basic 
training that one of his buddies had died in Vietnam; fearing 
guns; going through a gas chamber and then fearing the gas 
chamber and dying therein; and fearing being sent to Vietnam.  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000). 

In this case, the veteran has admitted that he did not engage 
in combat while serving on active duty, and there is no 
information on his DD Form 214 (Report of Separation from the 
Armed Forces of the United States) contradicting the 
veteran's assertion in this regard.  Accordingly, the 
veteran's lay testimony regarding the reported noncombat 
stressors does not constitute conclusive evidence of their 
actual occurrence.  Even assuming, but not conceding, that 
the veteran experienced the aforementioned stressors as 
alleged, his claim still fails.  There is no medical evidence 
of record establishing that the veteran has been diagnosed 
with PTSD.

Since discharge from service, the veteran has been evaluated 
by multiple mental health professionals, VA and private, but 
none of these professionals, who include psychiatrists, 
psychologists and social workers, has diagnosed the veteran 
with PTSD.  Rather, in 1991, Stephen Irvin, M.D., diagnosed 
depression and lifelong anxiety.  Dr. Irvin referred the 
veteran to Holston Child and Family Counseling Center, where, 
from October 1991 to December 1992, he attended individual 
therapy sessions with a social worker and consulted with a 
psychiatrist, who rendered a diagnosis of generalized anxiety 
disorder.  In January 1992, during a compensation and pension 
examination, a VA examiner diagnosed panic disorder with 
agoraphobia, moderate-avoidance, moderate severity, major 
depressive disorder, chronic, with possible mood congruent 
psychotic features.  In June 1992, Robert J. Dane, M.D., 
diagnosed chronic undifferentiated schizophrenia of several 
years' duration, probable borderline intellectual 
functioning, poor school progress, essentially illiterate.  

To merit an award of service connection under 38 U.S.C.A. 
§ 1110, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has PTSD.  Unfortunately, the veteran's assertions 
in this regard are insufficient to establish the existence of 
a present disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).   

Inasmuch as the claims file contains no diagnosis of PTSD, 
the Board finds that the preponderance of the evidence is 
against this veteran's claim of entitlement to service 
connection for PTSD.  This claim must therefore be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a psychiatric disorder other than PTSD.  
Additional development by the RO is necessary before deciding 
the merits of this portion of the veteran's claim. 

First, as previously indicated, during the pendency of this 
appeal, legislation was passed that amplifies the VA's duty 
to assist a claimant in the development of his claim.  Under 
the VCAA, in the case of a claim for disability compensation, 
the duty to assist includes providing the appellant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  Such an examination or opinion is necessary when the 
lay and medical evidence of record includes competent 
evidence of a current disability, which may be associated 
with the appellant's active service.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. 
§ 5103(A)).  

As to this issue, post-service medical evidence establishes 
that the veteran currently has a psychiatric disorder that 
has been variously diagnosed, including as lifelong anxiety.  
The veteran asserts that this disorder developed as a result 
of stressors he experienced during active service.  The 
veteran's service medical records do not reflect that the 
veteran complained of, or received treatment for, any 
psychiatric complaints during active service.  However, 
because post-service medical evidence includes a diagnosis of 
lifelong anxiety, there is a reasonable possibility that the 
veteran might have had this disorder during his period of 
active service.  In light of the foregoing, and as the 
prerequisite of presenting a well-grounded claim is no longer 
required, the Board finds that the VA should assist the 
veteran further in the development of his claim by providing 
him a medical examination, during which a VA examiner can 
definitively determine the etiology of the veteran's 
psychiatric disorder.  The Board believes that it would 
helpful if, during this examination, the examiner reviewed 
the veteran's claims file in its entirety, considered the 
evidence, and opined whether it is as least as likely as not 
that any psychiatric disorder that is shown to exist was 
incurred in or aggravated by the veteran's period of active 
service.  

The RO should also assist the veteran by giving him an 
opportunity to identify and authorize the release of all 
pertinent, outstanding evidence, which the RO has not yet 
attempted to secure.  For instance, according to 
documentation from the Social Security Administration (SSA), 
the veteran received disability benefits in the 1990s.  It 
does not appear that these benefits were awarded to the 
veteran based on a psychiatric disorder, but on Remand, the 
RO should seek clarification from the veteran regarding this 
matter.  If the veteran indicates that the SSA benefits were 
awarded, at least in part, for a psychiatric disorder, the RO 
should obtain and associate with the claims file the records 
on which SSA relied in making its disability determination.  
Finally, the RO should further assist the veteran by giving 
him an opportunity to present additional argument in support 
of his claim for service connection for a psychiatric 
disorder. 

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his 
psychiatric complaints since his 
discharge from service and whose records 
the RO has not yet endeavored to obtain.  
In addition, the RO should ask the 
veteran to identify the disability or 
disabilities on which SSA based its 
determination that the veteran was 
disabled. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of psychiatric treatment 
identified by the veteran.

3.  If the veteran indicates that SSA 
based its disability determination, at 
least in part, on the veteran's 
psychiatric disorder, the RO should 
obtain and associate with the claims file 
the records on which SSA based its 
determination.

4.  Thereafter, the RO should afford the 
veteran a VA psychiatric examination for 
the purpose of ascertaining the etiology 
of any psychiatric disorder shown to 
exist.  Prior to the examination, the RO 
should provide the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
record and the veteran's history and a 
thorough examination, the examiner should 
diagnose all psychiatric disorders that 
are present and, with regard to each 
disorder diagnosed, opine whether it is 
as least as likely as not that the 
disorder was incurred in or aggravated by 
the veteran's period of active service.  
The examiner should provide the complete 
rationale on which his opinion is based.

5.  The RO should then review the VA 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

6.  Finally, the RO should readjudicate 
the veteran's claim for service 
connection for a psychiatric disorder.  
Any additional action considered 
necessary to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken.  If the RO denies the benefit 
sought, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



